

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 18 TO MASTER SERVICES AGREEMENT


THIS AMENDMENT No. 18 (the “Amendment”) to Master Services Agreement is entered
into June ____, 2013 (the “Amendment Effective Date”) by and between Hughes
Network Systems, LLC (“HNS”) located at 11717 Exploration Lane, Germantown MD
20876, and Row 44, Inc. (“Row 44” or “Customer”) located at 4353 Park Terrace
Drive Westlake Village, CA 91361.
 
WHEREAS, Row 44 and HNS entered into a Master Services Agreement on or about
December 28, 2007 (hereafter referred to as the “MSA”) which agreement has been
heretofore amended on a number of prior occasions; and


WHEREAS, Row 44 now desires to purchase and HNS desires to sell, certain
services enabling the provision of transatlantic aeronautic services, which
services are substantially similar to the services provided pursuant to the MSA,
as previously amended; and


WHEREAS, the parties now desire to amend the terms of the MSA to cover the
provision and purchase of the services herein described; the delivery dates for
space segment and other services contained in this MSA will be as specified in
Section 3 below.
.
NOW THEREFORE, for and in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Row 44 and HNS hereby agree
as follows:


1.        BACKGROUND


HNS currently provides Equipment and Services to Customer which enables Customer
to provide an Internet access services to passengers on commercial aircraft in
North America and certain parts of Europe (which airborne Internet access
service is hereafter referred to as the “Aero-Service”). Customer now desires to
enable the provision of an Aero-Service for transatlantic aircraft. This
Amendment sets forth a description of the space segment to be provided by HNS to
enable these Aero-Services, as well as certain other services to be provided by
HNS which are required for these Services.


2.        TERM OF SERVICES UNDER THIS AMENDMENT


The term of the Services to be provided hereunder will continue through July 31,
2016. The parties acknowledge that July 31, 2016 is beyond the date when the MSA
is set to expire, so the parties agree that the terms of the MSA, as applicable
to the services to be provided pursuant to this Amendment, shall continue
through such date.


3.    SATELLITE CAPACITY, RELATED SERVICES AND ASSOCIATED PRICING


Customer will purchase and HNS will sell, certain satellite capacity on the ***
satellite located at *** for North Atlantic aeronautical services. A description
of this capacity, as well as the prices therefor, is set forth in the table
below. The pricing does not include any taxes or VAT or other fees that may
apply


*** Confidential treatment requested.

PAGE 1 OF 1



--------------------------------------------------------------------------------







A.
*** Satellite Capacity:



Time Frame
East Beam
West Beam
Total MHz
Price per MHz
Total Price per month
***
–
***
***
***
***
***
***
***
–
***
***
***
***
***
***
***
–
***
***
***
***
***
***



B.
Related Services





Item
Price
NOC Operations and Maintenance
***
Teleport Facilities Charge
   When total of Outroute bandwidth is *** or less


   When total of Outroute bandwidth is more than ***




***


***
Co-location of Racks


***
Backhaul
   Dedicated Circuit
§    *** dedicated circuit
§    One time Setup Fee
§    Availability: 60 business days after order


   VPN Backup (option*)
§    ***
§    One Time Setup Fee
§    Usage cap: *** average usage over *** (Additional fees apply over
*** average)


•    *VPN Backup Option is subject to a separate purchase order between the
Parties.
•    ** The pricing listed is budgetary and subject to change depending on the
purchase order requirements






***
***










***
***









*** Confidential treatment requested.



PAGE 2 OF 2



--------------------------------------------------------------------------------



4.    LICENSES


Customer will be responsible for securing any required licenses or
authorizations to enable the provision of the transatlantic Aero-Services.


5.    OTHER TERMS


Except as amended herein, all terms and conditions of the MSA as amended shall
remain in full force and effect.


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
executed as of the Amendment Effective Date by and through their duly authorized
representatives.


Hughes Network Systems, LLC            Row 44, Inc.




By:    /s/ Philip K. O’Brien                By:    /s/ John LaValle        


Title:    Philip K. O’Brien, V.P. Legal            Title:    CEO                


Date:    6/26/13                        Date:        25 June ‘13_________



PAGE 3 OF 3

